                                                   THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10
           KENNETH I. DEANE, a single man,             NO. 2:19-cv-00722-MJP
11
                                                       STIPULATED PROTECTIVE
12                                    Plaintiff,       ORDER

13               vs.
                                                       NOTING DATE: 1/29/20
14
           PACIFIC FINANCIAL GROUP, INC.,
15         a Washington corporation; MEGAN P.
           MEADE, an unmarried woman;
16         NICHOLAS B. SCALZO, a married man;
           NICHOLAS B. SCALZO and EVA M.
17         SCALZO, a marital community; JAMES
           C. MCCLENDON, a married man;
18         JAMES C. MCCLENDON and
           JOAN A. MCCLENDON, a marital
19         community; GAETAN T. SCALZO, a
           married man; GAETAN T. SCALZO and
20         SHERRIE SCALZO, a marital
           community,
21

22         Defendants.
23

24

25

26


     STIPULATED PROTECTED ORDER - 1
     (NO. 2:19-cv-00722-MJP)
 1 1.       PURPOSES AND LIMITATIONS

 2          Discovery in this action is likely to involve production of confidential, proprietary, or

 3 private information for which special protection may be warranted. Accordingly, the parties hereby

 4 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 5 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 6 protection on all disclosures or responses to discovery, the protection it affords from public

 7 disclosure and use extends only to the limited information or items that are entitled to confidential

 8 treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 9 confidential information under seal.

10 2.       “CONFIDENTIAL” MATERIAL

11          “Confidential” material shall include the following documents and tangible things

12 produced or otherwise exchanged:

13          (a) Medical records and health information;

14          (b) Financial and proprietary information and documents not in the public domain or

15 subject to public disclosure;

16          (c) Confidential and/or proprietary information and documents regarding Defendant the

17 Pacific Financial Group, Inc. including, but not limited to, such non-parties’ finances, operations,

18 clients, customers, vendors, business strategies, commercial relationships, and pricing s;

19          (d)    Confidential and/or proprietary information and documents regarding non-parties

20 including, but not limited to, such non-parties’ finances, operations, clients, customers, vendors,

21 business strategies, commercial relationships, and pricing;

22          (e) Personnel information and documents regarding employees other than Plaintiff.

23 3.       SCOPE

24          The protections conferred by this agreement cover not only confidential material (as

25 defined above), but also (1) any information copied or extracted from confidential material; (2) all

26


     STIPULATED PROTECTED ORDER - 2
     (NO. 2:19-cv-00722-MJP)
 1 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 2 conversations, or presentations by parties or their counsel that might reveal confidential material.

 3          However, the protections conferred by this agreement do not cover information that is in

 4 the public domain or becomes part of the public domain through trial or otherwise.

 5 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 6          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 7 or produced by another party or by a non-party in connection with this case only for prosecuting,

 8 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
 9 categories of persons and under the conditions described in this agreement. Confidential material

10 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

11 that access is limited to the persons authorized under this agreement.

12          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

13 by the court or permitted in writing by the designating party, a receiving party may disclose any

14 confidential material only to:

15                  (a)    the receiving party’s counsel of record in this action, as well as employees

16 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

17                  (b)    the officers, directors, and employees (including in house counsel) of the

18 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

19 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

20 designated;

21                  (c)    experts and consultants to whom disclosure is reasonably necessary for this

22 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

23                  (d)    the court, court personnel, and court reporters and their staff;

24                  (e)    copy or imaging services retained by counsel to assist in the duplication of

25 confidential material, provided that counsel for the party retaining the copy or imaging service

26


     STIPULATED PROTECTED ORDER - 3
     (NO. 2:19-cv-00722-MJP)
 1 instructs the service not to disclose any confidential material to third parties and to immediately

 2 return all originals and copies of any confidential material;

 3                  (f)     during their depositions, witnesses in the action to whom disclosure is

 4 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 5 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 6 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 7 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 8 under this agreement;
 9                  (g)     the author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information.

11          4.3     Filing Confidential Material. Before filing confidential material or discussing or

12 referencing such material in court filings, the filing party shall confer with the designating party

13 or non-party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating

14 party or non-party will remove the confidential designation, whether the document can be redacted,

15 or whether a motion to seal or stipulation and proposed order is warranted. During the meet and

16 confer process, the designating party or non-party must identify the basis for sealing the specific

17 confidential information at issue, and the filing party shall include this basis in its motion to seal,

18 along with any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the

19 procedures that must be followed and the standards that will be applied when a party seeks

20 permission from the court to file material under seal. A party who seeks to maintain the

21 confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)(B),

22 even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result in

23 the motion to seal being denied, in accordance with the strong presumption of public access to the

24 Court’s files.

25

26


     STIPULATED PROTECTED ORDER - 4
     (NO. 2:19-cv-00722-MJP)
 1 5.       DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 3 or non-party that designates information or items for protection under this agreement must take

 4 care to limit any such designation to specific material that qualifies under the appropriate

 5 standards. The designating party or non-party must designate for protection only those parts of

 6 material, documents, items, or oral or written communications that qualify, so that other portions

 7 of the material, documents, items, or communications for which protection is not warranted are

 8 not swept unjustifiably within the ambit of this agreement.
 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

10 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

12 and burdens on other parties) expose the designating party to sanctions.

13          If it comes to a designating party’s attention that information or items that it designated for

14 protection do not qualify for protection, the designating party must promptly notify all other parties

15 that it is withdrawing the mistaken designation.

16          5.2     Manner and Timing of Designations. Except as otherwise provided in this

17 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

18 ordered, disclosure or discovery material that qualifies for protection under this agreement must

19 be clearly so designated before or when the material is disclosed or produced.

20                  (a)     Information in documentary form: (e.g., paper or electronic documents and

21 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22 the designating party must affix the word “CONFIDENTIAL” to each page that contains

23 confidential material. If only a portion or portions of the material on a page qualifies for protection,

24 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

25 markings in the margins).

26


     STIPULATED PROTECTED ORDER - 5
     (NO. 2:19-cv-00722-MJP)
 1                  (b)    Testimony given in deposition or in other pretrial proceedings: the parties

 2 and any participating non-parties must identify on the record, during the deposition or other pretrial

 3 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 4 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 5 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 6 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 7 at trial, the issue should be addressed during the pre-trial conference.

 8                  (c)    Other tangible items: the producing party or non-party must affix in a
 9 prominent place on the exterior of the container or containers in which the information or item is

10 stored the word “CONFIDENTIAL.” If only a portion or portions of the information or item

11 warrant protection, the producing party or non-party, to the extent practicable, shall identify the

12 protected portion(s).

13          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

14 designate qualified information or items does not, standing alone, waive the designating party’s

15 (or non-party’s) right to secure protection under this agreement for such material. Upon timely

16 correction of a designation, the receiving party must make reasonable efforts to ensure that the

17 material is treated in accordance with the provisions of this agreement.

18 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

19          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

20 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

21 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

22 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

23 challenge a confidentiality designation by electing not to mount a challenge promptly after the

24 original designation is disclosed.

25          6.2     Meet and Confer. The parties (or, as applicable, non-parties) must make every

26 attempt to resolve any dispute regarding confidential designations without court involvement. Any


     STIPULATED PROTECTED ORDER - 6
     (NO. 2:19-cv-00722-MJP)
 1 motion regarding confidential designations or for a protective order must include a certification,

 2 in the motion or in a declaration or affidavit, that the movant has engaged in a good faith meet and

 3 confer conference with other affected parties (or, as applicable, non-parties) in an effort to resolve

 4 the dispute without court action. The certification must list the date, manner, and participants to

 5 the conference. A good faith effort to confer requires a face-to-face meeting or a telephone

 6 conference.

 7          6.3     Judicial Intervention. If the parties (or, as applicable, non-parties) cannot resolve a

 8 challenge without court intervention, the designating party (or non-party) may file and serve a
 9 motion to retain confidentiality under Local Civil Rule 7 (and in compliance with Local Civil Rule

10 5(g), if applicable). The burden of persuasion in any such motion shall be on the designating party.

11 Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

12 unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.

13 All parties shall continue to maintain the material in question as confidential until the court rules

14 on the challenge.

15 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

16 LITIGATION

17          If a party is served with a subpoena or a court order issued in other litigation that compels

18 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

19 must:

20                  (a)    promptly notify the designating party or non-party in writing and include a

21 copy of the subpoena or court order;

22                  (b)    promptly notify in writing the party who caused the subpoena or order to

23 issue in the other litigation that some or all of the material covered by the subpoena or order is

24 subject to this agreement. Such notification shall include a copy of this agreement; and

25                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

26 the designating party whose confidential material may be affected.


     STIPULATED PROTECTED ORDER - 7
     (NO. 2:19-cv-00722-MJP)
 1 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 3 material to any person or in any circumstance not authorized under this agreement, the receiving

 4 party must immediately (a) notify in writing the designating party (or non-party) of the

 5 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected

 6 material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 7 terms of this agreement, and (d) request that such person or persons execute the “Acknowledgment

 8 and Agreement to Be Bound” that is attached hereto as Exhibit A.
 9 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

10 MATERIAL

11          When a producing party or non-party gives notice to receiving parties that certain

12 inadvertently produced material is subject to a claim of privilege or other protection, the

13 obligations of the receiving parties are those set forth in Federal Rule of Civil Procedure

14 26(b)(5)(B). This provision is not intended to modify whatever procedure may be established in

15 an e-discovery order or agreement that provides for production without prior privilege review. The

16 parties agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

17 10.      NON TERMINATION AND RETURN OF DOCUMENTS

18          Within 60 days after the termination of this action, including all appeals, each receiving

19 party must return all confidential material to the producing party or non-party, including all copies,

20 extracts and summaries thereof. Alternatively, the parties and/or non-parties may agree upon

21 appropriate methods of destruction.

22          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

23 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

24 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

25 product, even if such materials contain confidential material.

26


     STIPULATED PROTECTED ORDER - 8
     (NO. 2:19-cv-00722-MJP)
 1          The confidentiality obligations imposed by this agreement shall remain in effect until a

 2 designating party or non-party agrees otherwise in writing or a court orders otherwise.

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4
     DATED: JANUARY 29, 2020                              By:     /s/ Nicole E. Demmon
 5                                                                David W. Silke, WSBA #23761
                                                                  Nicole E. Demmon, WSBA #45322
 6                                                                Michael C. Tracy, WSBA #51226
                                                                  Gordon Rees Scully
 7                                                                    Mansukhani, LLP
                                                                  701 Fifth Avenue, Suite 2100
 8                                                                Seattle, WA 98104
                                                                  Phone: (206) 695-5100
 9                                                                dsilke@grsm.com
                                                                  ndemmon@grsm.com
10                                                                mtracy@grsm.com
                                                          Attorneys for Defendants:
11                                                        Pacific Financial Group, Inc.;
12                                                        Megan P. Meade; Nicholas B. Scalzo and
                                                          Eva M. Scalzo; James C. McClendon and
13                                                        Joan A. McClendon; and Gaetan T. Scalzo
                                                          and Sherrie Scalzo
14
     DATED: JANUARY 29, 2020                              By:   s/ Jon H. Rosen
15                                                              Jon H. Rosen, WSBA #7543
                                                                The Rosen Law Firm
16                                                              705-2nd Avenue, Suite
                                                                Seattle, WA 98104
17                                                              (206) 652-1464
                                                                jhr@jonrosenlaw.com
18                                                        Attorney for Plaintiff:
                                                          Kenneth I. Deane
19

20
            PURSUANT TO STIPULATION, IT IS SO ORDERED
21
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
22
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
23
     state proceeding, constitute a waiver by the producing party or non-party of any privilege
24
     applicable to those documents, including the attorney-client privilege, attorney work-product
25
     protection, or any other privilege or protection recognized by law.
26


     STIPULATED PROTECTED ORDER - 9
     (NO. 2:19-cv-00722-MJP)
 1

 2 DATED: January 30, 2020

 3

 4

 5
                                       A
                                       Marsha J. Pechman
 6                                     United States Senior District Judge
 7

 8 By: s/ David W. Silke
   David W. Silke, WSBA #23761
 9 Nicole E. Demmon, WSBA #45322
   Michael C. Tracy, WSBA #51226
10 Gordon Rees Scully
   Mansukhani, LLP
11
   701 Fifth Avenue, Suite 2100
12 Seattle, WA 98104
   Phone: (206) 695-5100
13 dsilke@grsm.com
   ndemmon@grsm.com
14 mtracy@grsm.com
   Attorneys for Defendants
15
   By:__s/ Jon H. Rosen
16 Jon H. Rosen, WSBA #7543
   The Rosen Law Firm
17 705-2nd Avenue, Suite
   Seattle, WA 98104
18 (206) 652-1464
   jhr@jonrosenlaw.com
19

20

21

22

23

24

25

26


     STIPULATED PROTECTED ORDER - 10
     (NO. 2:19-cv-00722-MJP)
 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3 I,    ____________________________________             [print    or   type    full    name],    of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Kenneth Deane v. The Pacific Financial Group, Inc., et al., NO. 2:19-cv-00722-MJP. I

 8 agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9 understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the limited and exclusive purpose of enforcing the terms of

15 this Stipulated Protective Order, even if such enforcement proceedings occur after termination of

16 this action.

17 Date:

18 City and State where sworn and signed:

19 Printed name:

20 Signature:

21

22

23

24

25

26


     STIPULATED PROTECTED ORDER - 11
     (NO. 2:19-cv-00722-MJP)
